200 S.E.2d 659 (1973)
284 N.C. 252
STATE ex rel. COMMISSIONER OF INSURANCE et al.
v.
STATE ex rel. ATTORNEY GENERAL.
Supreme Court of North Carolina.
November 1, 1973.
Allen, Steed & Pullen, for N.C. Automobile Rate, Administrative Office, appellee.
Robert Morgan, Atty. Gen., intervenor appellant, Charles A. Lloyd, Asst. Atty. Gen.
Petition for writ of certiorari by the Attorney General to review the decision of the North Carolina Court of Appeals, 19 N.C.App. 263, 198 S.E.2d 575. Denied. Motion of N.C. Automobile Rate Administrative Office to dismiss appeal of Attorney General for lack of substantial constitutional question allowed.